Citation Nr: 1703714	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-46 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a respiratory disability, to include shortness of breath and pulmonary insufficiency.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran provided testimony during a personal hearing with a Decision Review Officer (DRO hearing) in August 2010.  He also provided testimony during a Board hearing at the RO in July 2013.  Transcripts of each hearing have been associated with the claims file.  

In December 2014, the Board denied the issues of service connection for residuals of a gunshot wound to the right foot, a right shoulder disability, and a respiratory disability and remanded for additional development the issues of service connection for a low back disability, obstructive sleep apnea, and gastroesophageal reflex disorder (GERD)/ulcers.  

The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court) regarding the denial of service connection for the right foot, right shoulder, and respiratory disabilities.  In November 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion), vacating the Board's decision and remanding for additional proceedings.

In a November 2015 rating decision, service connection for a gastrointestinal disorder was granted.  As this represents a full grant of the issue on appeal before the Board, the issue will not be considered further herein.  

In an unappealed February 2016 decision, the Board denied service connection for right foot tendonitis, and granted service connection for scars of the right foot and a right shoulder disability.  The issues of service connection for a low back disability, obstructive sleep apnea, and a respiratory disability were remanded for additional development.  Although each issue has been returned for further appellate action, a review of the record reveals that the requested development has not yet been completed.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2016 remand, the Board requested that new VA opinions be obtained regarding each of the claimed disabilities.  Regarding the low back and sleep apnea opinions, the examiner was to specifically discuss the Veteran's statements that his back problems and sleep apnea began in service and have continued to the present, as well as the findings of the July 2012 VA examiner concerning the 1967 diagnosis of compression fracture of the lumbosacral spine.  The examiner was to provide an opinion regarding direct service connection as well as an opinion as to whether it is at least as likely as not that sleep apnea has been caused or made chronically worse by his service-connected PTSD.  The examiner was instructed to specifically consider the Veteran's documented history and the contentions of the Veteran and his VA physicians, particularly those concerning the possible relationship between PTSD and his sleep apnea.  Regarding the claimed respiratory disability, the examiner was to provide an opinion regarding direct service connection that took into consideration the Veteran's statements.  

In an April 2016 VA examination, the examiner provided a negative opinion regarding whether the low back and obstructive sleep apnea disabilities are directly related to service; however, in providing that opinion, the examiner did not discuss or consider the Veteran's reports regarding the onset of his symptoms during service and their continuity since.  Instead, the examiner relied on a lack of documentation for such symptoms, which is not a sufficient rationale.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination).  The examiner's opinion regarding direct service connection for a respiratory disability also failed to consider the Veteran's reports and is inadequate for the same reason.  

Regarding a proximate relationship between sleep apnea and service-connected PTSD, the examiner again provided a negative opinion that failed to consider the Veteran's documented history, his contentions, and his VA physicians' opinions, particularly those concerning the possible relationship between PTSD and his sleep apnea.  

As the Board's February 2016 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The opinions requested in the February 2016 remand must be obtained.  

All outstanding records of ongoing VA treatment should be obtained and associated with the claims file.  The last VA treatment documented for the record appears to have been conducted in February 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since February 2015 and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Then, refer the claim to the April 2016 VA examiner for an addendum with the following opinions listed below.  For each low back and respiratory disability identified, as well as for diagnosed sleep apnea, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began in or is etiologically linked to the Veteran's time in service, to include the accident during which the Veteran was thrown from a jeep after hitting a landmine.  The examiner must specifically discuss the Veteran's statements that his back and respiratory problems and sleep apnea began in service and have continued to the present.  The examiner is advised that lack of documentation in the medical evidence alone is not a sufficient rationale for a medical opinion in this case, as the Veteran has reported the onset of his symptoms during service and a continuity of such symptoms since, and such reports must be specifically considered and weighed against the totality of the evidence.  

The examiner must also provide an opinion as to whether it is at least as likely as not that sleep apnea has been caused or made chronically worse by his service-connected PTSD.  The examiner must specifically consider the Veteran's documented history and the contentions of the Veteran and his VA physicians, particularly those concerning the possible relationship between PTSD and his sleep apnea.  The examiner must provide a rationale for all opinions expressed.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


